Case 1:20-cv-00358-STV Document 4 Filed 02/11/20 USDC Colorado Page 1 of 9

 

District Court Larimer County, Colorado
Court Address:

201 LaPorte Ave., Suite 100

Fort Collins, CO 80521

Plaintiff(s): Lynda Hickey

 

 

v.
Defendant(s): National Association of Letter Carriers, AFL-CIO A COURTUSEONLY 4
Attorney or Party Without Attorney (Name and Address): Case Number:op..y.

Robert M. Liechty, Robert M Liechty PC, 1800 Gaylord St., Denver, CO 80206

Phone Number: 303 861-5300 E-mail: rliechty@crossliechty.com
FAX Number: 303 861-2746 _ Atty. Reg. #: 14652 Division Courtroom

 

 

 

DISTRICT COURT CIVIL (CV) CASE COVER SHEET FOR INITIAL PLEADING OF COMPLAINT,
COUNTERCLAIM, CROSS-CLAIM OR THIRD PARTY COMPLAINT

 

 

This cover sheet shall be filed with each pleading containing an initial claim for relief in every district

court civil (CV) case, and shall be served on all parties along with the pleading. It shall not be filed in
Domestic Relations (DR), Probate (PR), Water (CW), Juvenile (JA, JR, JD, JV), or Mental Health (MH) cases.

Failure to file this cover sheet is not a jurisdictional defect in the pleading but may result in a clerk's show

cause order requiring its filing.

Check one of the following:

LJ This case is governed by Chief Justice Directive (“CJD”) 11-02 and the “Colorado Civil Access Pilot Project
Rules Applicable to Business Actions in District Court” because:

- The case is filed within the period of January 1, 2012 through December 31, 2013; AND

- The case is filed in a Pilot Project participating jurisdiction (Adams County, Arapahoe County,
Denver County, Gilpin County, or Jefferson County}; AND

- The case is a “Business Action" as defined in CJD 11-02, Amended Appendix A for inclusion in the
Pilot Project.

lel This case is not governed by the Colorado Civil Access Pilot Project Rules.

NOTE: Cases subject to the Colorado Civil Access Pilot Project must be governed by the Rules in CJD
11-02 (available at http://www.courts. state.co.us/Courts/Supreme Courtl/Directives/index.cim). The presiding

judge will review Item 2 for accuracy. The designation on this initial Cover Sheet will control uniess the Court

orders otherwise.

If this case is not governed by the Colorado Civil Access Pilot Project Rules as indicated in Item 2,
check the following:

LI) This case is governed by C.R.C.P. 16.1 because:

- The case is not a class action, forcible entry and detainer, C.R.C.P. 106, C.R.C.P. 120, or other
similar expedited proceeding; AND

JDF 601 R12-11 DISTRICT COURT CIVIL (CV} CASE COVER SHEET Page 1 of 2
Case 1:20-cv-00358-STV Document 4 Filed 02/11/20 USDC Colorado Page 2 of 9

- A monetary judgment over $100,000 is not sought by any party against any other single party.
This amount includes attorney fees, penalties, and punitive damages; it excludes interest and
costs, as well as the value of any equitable relief sought.

fal This case is not governed by C.R.C.P. 16.1 because (check ALL boxes that apply):

L}the case is a class action, forcible entry and detainer, C.R.C.P. 106, C.R.C.P. 120, or other
similar expedited proceeding.

lala monetary judgment over $100,000 is sought by any party against any other single party.
This amount includes attorney fees, penalties, and punitive damages; it excludes interest and
costs, as well as the value of any equitable relief sought.

NOTE: in any case to which C.R.C.P. 16.7 does not apply, the parties may elect to use the simplified
procedure by separately filing a Stipulation to be governed by the rule within 35 days of the at-issue date.
See C.R.C.P. 16.1(b)(1) (re: case type) and C.R.C.P. 16.1(e) (re: amount in controversy). in any case to
which C.R.C.P. 16.1 applies, the parties may opt out of the rule by separately filing a Notice to Elect Exclusion
(JDF 602) within 45 days of the at-issue date. See C.R.C.P. 16.7(d).

Qa Stipulation or Notice with respect to C.R.C.P. 16.1 has been separately filed with the Court, indicating:
LIc.R.C.P. 16.1 applies to this case.
Cic.R.C.P. 16.1 does not apply to this case.

4. {aithis party makes a Jury Demand at this time and pays the requisite fee. See C.R.C.P. 38. (Checking this
box is optional.)

Digitally signed by Robert M. Liechty

_ January 15, 2019 Robert M. Liechty Scceser stm us

Cate: 2015.07.29 16:53:45 D600

Date

 

Signature of Party or Attorney for Party

JDF 601 R12-11 DISTRICT COURT CIVIL (CV) CASE COVER SHEET Page 2 of 2
Case 1:20-cv-00358-STV Document 4 Filed 02/11/20 USDC Colorado Page 3 of 9

 

District Court, Larimer County, Colorado
201 LaPorte Avenue, Suite 100

Ft Collins, CO 80521-2761 DATE FILED: January 16, 2020

CASE NUMBER: 2020CV30052

 

Plaintiff(s): LYNDA HICKEY

Vv.
4 COURTUSEONLY 4

Defendant(s): NATIONAL ASSOCIATION OF Case Number: 2020CV30052
LETTER CARRIERS, AFL-CIO

 

Courtroom: 5B

 

 

 

 

NOTICE JUDICIAL CIVIL CASE MANAGEMENT

 

All civil cases are subject to judicial screening and case management. This case
is assigned to Judge GREGORY M LAMMONS - 5B. Trial will not be set until the Court
determines that a trial setting is appropriate. Within 30-40 days of filing, your case will
be reviewed and appropriate orders sent to counsel and pro se parties

It is imperative that all returns of service be filed promptly with the Court, so that
the Court, when reviewing the case, can accurately assess its status.

Plaintiff's counsel shall provide _a copy of this notice to all counsel (or pro se

parties) who enter appearances.

The Civil Case Cover Sheet (JDF 601) required pursuant to C.R.C.P. 16.1 was
to be included with your initial pleading. If it was not included, it must be filed within
14 days from the date of this notice.

Dated January 16, 2020.

bi E sou of

Chief Judge Stephen E Howard

Copies sent to: ATP via JPOD

Revised 8/25/04
Case 1:20-cv-00358-STV Document 4 Filed 02/11/20 USDC Colorado Page 4 of 9

 

DISTRICT COURT, COUNTY OF LARIMER,
STATE OF COLORADO

Address: 201 LaPorte Ave., Suite 100
Fort Collins, Colorado 80521
Telephone: 970-494-3500

 

Plaintiff: LYNDA HICKEY

ACOURT USE ONLY 4
v.

 

Defendant: NATIONAL ASSOCIATION OF LETTER
CARRIERS, AFL-CIO Case No.: 20-cv-_

 

Attorney for Plaintiff Hickey:

Attorney: Robert M. Liechty, No. 14652 Ctrm
ROBERT M LIECHTY PC

Address: 1800 Gaylord St.

Denver, CO 80206
Phone No. (303) 861-5300
Fax: (303) 861-2746
E-mail rliechty@crossliechty.com

 

 

 

 

COMPLAINT AND JURY DEMAND

 

Plaintiff Lynda Hickey, by her attorney, Robert M. Liechty, Esq., of ROBERT M LIECHTY
PC, brings her complaint as follows:

l. Plaintiff Lynda Hickey resides in Wellington, Colorado. Defendant National
Association of Letter Carriers, AFL-CIO, has its headquarters in Washington DC, but has a
Local Branch 849 located in Fort Collins. All the actions relevant to this case occurred within
Larimer County.

2. Ms. Hickey began working for the Postal Service in 2000 and, since 2003, she has
worked at the facility in Fort Collins, Colorado. She has belonged to the National Association of
Letter Carriers for her entire employment with the Postal Service. She was the only deaf letter
carrier at the Fort Collins facility and always received above average job reviews.

3. Ms. Hickey has a cochlear implant in her left ear and uses a hearing aid in her
right ear turned up to over 100 dB. With these devices her hearing tests indicate that she can
hear approximately one third of the words spoken to her.

 
Case 1:20-cv-00358-STV Document 4 Filed 02/11/20 USDC Colorado Page 5 of 9

4. Ms. Hickey had made at least 10 attempts to have the union file a grievance on
her behalf because the post office would not accommodate her deafness. The union refused to
file such grievances stating that there was nothing in the Collective Bargaining Agreement that
would allow for such a grievance.

5. Instead of filing union grievances, Ms. Hickey filed approximately 10 EEO
complaints, four of which proceeded all the way through to an EEOC determination. The union
did nothing to help her with the EEO complaints.

6. In approximately 2012, Gerry Hoffman, the union’s Fort Collins steward, told
plaintiff, or her husband, that she could not pursue an EEO claim at the same time as a union
grievance. Ms. Danielle Fake-Moorman, president of the NALC Branch 849, told plaintiff, or
her husband, the same thing in 2014.

7. This was wrong. As a postal worker, Ms. Hickey was entitled to take her
grievance to an arbitration and through the EEO process at the same time.

8. Ms. Hickey’s new station manager as of November, 2016, Jessica Bergen, and
several co-employees believed that Ms. Hickey could hear and that she was using her “alleged”
deafness to make unjustified requests. Because she had sought such accommodations, Ms.
Bergen and Ms. Hickey’s co-employees have continually discriminated and retaliated against
her.

9. On September 30, 2017, at approximately 10:00 a.m., co-employee Jackie Raynes
manufactured an incident on the work-room floor with Ms. Hickey. Ms. Raynes waited until
supervision had left the building and then she surprised Ms. Hickey by confronting her from
behind as Ms. Hickey was sorting her mail into cubbyholes. Ms. Hickey noticed that someone
was behind her because Ms. Hickey felt something touch her heel. She turned around and saw
Ms. Raynes yelling at her, inches from her face. She pushed Ms. Raynes away.

10. Ms. Hickey was suspended without pay on October 2 and the station manager,
Jessica Bergen, issued a Notice of Removal on October 17, 2017, charging Ms. Hickey with
“unacceptable conduct” because she had pushed Ms. Raynes. Ms. Bergen knew that the incident
was manufactured as an excuse to justify Ms. Hickey’s termination.

11. Ms. Bergen was biased against Ms. Hickey because of her disability. She wrote
the following on November 16, 2017, which explained management’s contentions concerning
the September 30 incident and Ms. Hickey’s history at the post office:

While previous discipline has expired the rule is known [sic.] as this is not the first time
Ms. Hickey has been notified of such inappropriate behavior; she has previously been
warmed thru written administrative action for altercations with her co-workers and
customers, no time off and on paid time off all for the same infractions of violent
behavior. Ms. Hickey has admitted she is aware of the rule and has been given multiple
warnings to correct her behavior.
Case 1:20-cv-00358-STV Document 4 Filed 02/11/20 USDC Colorado Page 6 of 9

12. This statement was manufactured to support Ms. Hickey’s termination. Ms.
Hickey received two write ups, both in 2012. In the first incident, she told Danielle Fake-
Moorman, the president of NALC Branch 849, that Ms. Fake-Moorman was rude and lazy for
not filing a grievance on Ms. Hickey’s behalf, even though Ms. Hickey asked her to do this
numerous times. Ms. Hickey received a written reprimand for this. The second incident
concerned a dispute with a Ms. Bridwell who came towards Ms. Hickey with clenched fists
believing that Ms. Hickey had accused Ms. Bridwell of causing an accident while Ms Bridweil
used Ms. Hickey’s post office truck. Neither incident concerned Ms. Hickey’s use of violence in
the workplace.

13. The true reason for Ms. Hickey’s termination was because Ms. Bergen did not
want to work with Ms. Hickey’s disability and because she was tired of Ms. Hickey’s repeated
attempts to obtain accommodations.

14. The Notice of Removal notified Ms. Hickey that her removal was deferred until a
decision was made on the grievance, if one is filed; at the Step B level of the National
Association of Letter Carriers-USPS Joint Dispute Resolution Process; or 14 calendar days after
appeal was received at Step B of the grievance procedure, whichever comes first. Ms. Hickey’s
removal was effective on December 5, 2017, 14 calendar days after her Step B appeal was
received on November 21, 2017.

15. Ms. Hickey filed a timely union grievance on her October 2 suspension and the
October 17 Notice of Removal. While initiating the union grievance on the October 2
suspension, Ms. Hickey’s husband asked Ms. Fake-Moorman if plaintiff could also file an EEO
charge. Consistent with the misrepresentations in { 6 above, Ms. Fake-Moorman told plaintiff's
husband that she could not file an EEO complaint at the same time as a union grievance.

16. On April 10, 2018, Ms. Hickey filed an internat EEO complaint, triggered by
discovery issues in the arbitration, claiming, among other things, that discrimination and
retaliation caused her termination. Thus, she was ready and willing to file EEO complaints and
would have filed an EEO complaint after the December 5 termination had she been advised that
this was possible.

17. On May 3, 2018, the arbitrator issued his decision that the Postal Service had a
valid reason to terminate Ms. Hickey and denied her grievance. On May 9, 2018, Mr. Roger
Bledsoe, the western area national business agent from Hot Springs, Arkansas, called Ms.
Hickey’s husband about the arbitration result. He reasserted the above misrepresentation that
Ms. Hickey could not have filed an EEO charge and a union grievance at the same time.
However, he said that since the arbitration was completed, she could now file an EEO charge.

18. On May 9, 2018, Ms. Hickey immediately sought relief through the internal EEO
process, but was continually denied relief. She sought relief ali the way through the EEOC itself.
She retained an attorney to file a Rehabilitation Act claim under 29 USC §794 in the United
States district court, but her claim was dismissed because she failed to exhaust her administrative
remedies. She has continued that request for relief through a pending appeal.
Case 1:20-cv-00358-STV Document 4 Filed 02/11/20 USDC Colorado Page 7 of 9

19. The Postal Service has continually argued that Ms. Hickey should have filed a
request for relief under the Rehabilitation Act through the EEO process within 45 days of her
termination on December 5, 2017, that is, by January 19, 2018. Because Ms. Hickey relied upon
the union’s representative’s statements that she could not simultaneously file a union grievance
and an EEO complaint at the same time, Ms. Hickey missed this filing deadline.

20. In all the above proceedings, except for the proceedings in district court and on
appeal, Ms. Hickey was proceeding without counsel.

FIRST CLAIM FOR RELIEF - negligence

21. The union had a duty to guide plaintiff through the regulatory steps to protect her
rights. The union breached this duty by failing to tell plaintiff that she had the right to pursue a
union grievance, containing a claim of discrimination, and an EEO complaint simultaneously.

22. Because the union breached its duty to inform plaintiff of her rights, she missed
her filing date of January 19, 2018, in which she could have filed an EEO claim of disability
discrimination leading to her termination.

23. She was damaged because she would have prevailed on the claim of disability
discrimination or retaliation, either during the EEO process or through a Rehabilitation Act claim
under 29 USC §794 filed with an attorney in federal district court.

24. As aresult, she has been damaged by failing to receive all the relief she would
have received in the above Rehabilitation Act claim or action, which includes compensatory
damages, lost wages, and attorneys fees.

SECOND CLAIM FOR RELIEF - breach of fiduciary duty

25. | The union had a fiduciary duty to plaintiff to guide her through the regulatory
steps through which she could protect her rights. The union breached this fiduciary duty by
failing to tell her that she had the right to pursue a union grievance containing a claim of
discrimination and an EEO complaint simultaneously.

26. Because the union did not inform plaintiff of her rights, she missed her filing date
of January 19, 2018, in which she could have filed an EEO claim of disability discrimination
leading to her termination.

27. She was damaged because she would have prevailed on the claim of disability
discrimination or retaliation, either during the EEO process or through a Rehabilitation Act
action filed with an attorney in federal district court.

28.  Asaresult, she has been damaged by failing to receive all the relief she would
have received in the above Rehabilitation Act claim or action, which includes compensatory
damages, lost wages, and attorneys fees.
Case 1:20-cv-00358-STV Document 4 Filed 02/11/20 USDC Colorado Page 8 of 9

THIRD CLAIM FOR RELIEF — negligent misrepresentation

29. | The union on several occasions in the course of its business with plaintiff
represented to her that she could not pursue a union grievance and an EEO complaint at the same
time. The union knew that plaintiff would justifiably rely upon this representation to her
detriment and she did so justifiably rely. This representation was wrong because, under the
regulations applicable to postal workers, she was required to pursue both avenues
simultaneously.

30. | The union made this representation of a material fact without exercising due care.
As a result, plaintiff missed her filing date of January 19, 2018, in which she could have filed an
EEO claim of disability discrimination or retaliation leading to her termination.

31. | She was damaged because she would have prevailed on the claim of disability
discrimination or retaliation, either during the EEO process or through a Rehabilitation Act
action filed with an attorney in federal district court.

32. Asaresult, she has been damaged by failing to receive all the relief she would
have received in the above Rehabilitation Act claim or action, which includes compensatory
damages, lost wages, and attorneys fees.

WHEREFORE, plaintiff Lynda Hickey respectfully requests that this court enter
judgment in her favor and for costs, interest, attorney fees, and such other relief as this court may
deem proper.

Plaintiff requests trial to a jury.

Respectfully submitted this January 16, 2020.
Duly Signed Original Available at the offices of:

ROBERT M LIECHTY PC

By: sf Robert M. Liechty
Robert M. Liechty
ATTORNEY FOR PLAINTIFF

Address of plaintiff:
7184 Mount Nimbus Street
Wellington, CO 80549
Case 1:20-cv-00358-STV Document 4 Filed 02/11/20 USDC Colorado Page 9 of 9

 

DISTRICT COURT, COUNTY OF LARIMER,
STATE OF COLORADO

Address: 201 LaPorte Ave., Suite 100
Fort Collins, Colorado 80521
Telephone: 970-494-3500

 

Plaintiff: LYNDA HICKEY

4COURT USE ONLY 4
v.

 

Defendant: NATIONAL ASSOCIATION OF LETTER

 

 

 

 

CARRIERS, AFL-CIO Case No.: 20-cv-_
Attomey for Plaintiff Hickey:
Attorney: Robert M. Liechty, No. 14652 Ctrm

ROBERT M LIECHTY PC —
Address: 1800 Gaylord St.

Denver, CO 80206
Phone No. (303) 861-5300
Fax: (303) 861-2746
E-mail rliechty@crossliechty.com

SUMMONS

 

TO THE DEFENDANT NAMED ABOVE:

You are hereby summoned and required to file with the Clerk of this Court an answer or
other response to the attached Complaint. If service of the Summons and Complaint was made
upon you within the State of Colorado, you are required to file your answer or other response
within 21 days after such service upon you. If service of the Summons and Complaint was made
upon you outside of the State of Colorado, you are required to file your answer or other response
within 35 days after such service upon you.

If you fail to file your answer or other response to the Complaint in writing within the
applicable time period, judgment by default may be entered against you by the Court for the
relief demanded in the Complaint, without any further notice to you. The following documents
are also served with this Summons: Complaint and Civil Case Cover Sheet.

Dated January 16, 2020.

Signed Original Available at the offices of:
ROBERT M LIECHTY PC

By:  s/ Robert M. Liechty
Robert M. Liechty
ATTORNEY FOR PLAINTIFF

 
